Title: To James Madison from Samuel Snow, 10 June 1803
From: Snow, Samuel
To: Madison, James


					
						Sir,
						Providence 10th. June 1803
					
					Enclosed I have the honour to forward to you two semi-annual Reports of Vessels arrived at Canton 

between the 31st. December 1801, and the 9th. of January 1803, received from my Agent there by the Ship Sally.  

On the first of January last at Washington, agreeably to our previous conversation, I had the honour to address a 

letter to you stating the difficulty I laboured under respecting a residence at Macao, That the Governor did not feel 

himself Authorised to permit me to reside there, except permission was first obtained from the Court of Portugal, 

and requested that you would be pleased to write to our Minister at Lisbon to endeavour to obtain it, but I have 

not had the honour to receive a line from you since.
					If you have received any communication from our Minister, and permission is granted, it would be very 

pleasing to me to receive it Offically before my departure, which I expect will be, by the last of July.  I have the 

honour to be, with great Respect, Sir, your Obedient humble Servant
					
						Samuel Snow
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
